Order entered May 25, 2021




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                  No. 05-21-00201-CR

                      EX PARTE RICHARD ASHCRAFT

                On Appeal from the County Court at Law No. 7
                            Collin County, Texas
                    Trial Court Cause No. 007-87790-2020

                                       ORDER

      Before the Court is the State’s May 21, 2021 motion for an extension of time

to file the State’s brief. We GRANT the motion and extend the time to file the

State’s brief to June 28, 2021.


                                             /s/   LANA MYERS
                                                   JUSTICE